In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 378-343; to the Court of Appeal, Fourth Circuit, No. PENDING.
Writ granted. The Court of Appeal’s ruling is reversed. Its ruling broadens the Knighten rule, and the ruling itself is premature because (1) the State has not moved to strike a juror, (2) the defendant has not made a Batson challenge, and (3) the State has not offered a prospective juror’s criminal record as reason for striking a juror. Further proceedings shall be conducted consistent with this ruling.